 SAMUEL STAMPING AND ENAMELING COMPANY6355.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.6.All editorial and news department employees, including staff writers, Stateeditors, telegraph editors, copy readers, reporters, assistant sports editors, societyeditors, file clerks, and copy boys ; and excluding editor, assistant to the editor,managing editor, assistant managing editor, sports editors, city editors, and othersupervisors as defined in the Act, and part-time and temporary employees, con-stitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.7.American Newspaper Guild, C. I. 0., was on November 30, 1949, and at alltimes since has been, the exclusive representative within the meaning of Section9 (a) of the Act of all employees in the aforesaid unit for the purposes ofcollective bargaining.8.By refusing to bargain collectively with the aforesaid Union as the exclusiverepresentative of the employees in the appropriate unit, the Respondent hasengaged and is engaging in unfair labor practices within the meaning of Section8 (a) (5) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]SAMUEL STAMPING AND ENAMELING COMPANYandUNITED STEEL-WORKERS OF AMERICA, CIO, PETITIONER.Case No. 10-RC-1570.December -20,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul L. Harper,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Intervenor has represented the employees of the Employertender the terms of a contract executed on October 10, 1942, for 1iLocal No. 31, Stove Mounters International Union of North America, AFL, was allowedto intervene on the basis of an existing collective bargaining agreement with the Employer.97 NLRB No. 82. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear and automatically renewable annually thereafter in the absenceof 30 days' prior notice by either party.On August 8, 1951, theIntervenor wrote the Employer requesting that this contract beopened for wage negotiations and other changes.Meetings took placebetween representatives of the Employer and of the Intervenor onAugust 8, 9, 10, 11, and 12, and on the last date the contract wassigned.2Meanwhile, on Friday, August 11 at 5: 14 p. m., a telegram addressedtoW. R. Samuel, President, Samuel Stamping and Enameling Co.,was filed with Western Union by the Petitioner; in which the Petitionerclaimed to represent the employees of the Employer. In accordancewith standing instructions from the Employer to Western Union withrespect to telegrams received after the Employer's hours, a telegraphoperator telephoned A. L. Johnstone, treasurer of the Employer, at hishome. The operator informed Johnstone that she had a rather lengthymessage from the Petitioner and attempted to read it several times.However, Johnstone told her to hold the message until Monday andsend it to the Employer on the simplex (teletype) machine.' Samuelreceived the actual telegram over the teletype system about 9 a. m.Monday morning, August 13, 1951.It is the position of the Intervenor that the Employer did not re-ceive the Petitioner's notice of claim until August 13, the day afterthe execution of the contract between the Employer and the Intervenoron Sunday, August 12, 1951, and that the contract is a bar.' The Em-ployer concurs in this position.The Petitioner asserts that the Em-ployer received notice of the claim of representation on August 11,1951,5 and that the filing of the petition within 10 days thereafter onAugust 20 removed the contract as a bar .6We find merit in the position of the Petitioner. Johnstone wasnotified of the telegram pursuant to instructions of the Employer,which were apparently designed to insure that a responsible official ofthe Employer would be available to receive telegrams after working2Althoughit is set forth in the contract that the contract was entered into on August 11,1951,all parties agree that it was executed on August 12, 1951,and we so find.aOrdinarily when a telegram is received by western Union for the Employer duringworking hours, the simplexdepartmentofWestern Union sends it to the Employer onthe teletype system4The Intervenor also contends that even if the Petitioner had given notice of its claimon Saturday,August 11, the contract was fully agreed to on August 11 ; and that as thetyping and signing of the contract followed the agreement as an uninterrupted sequence,the general rule that notice received before the actual signing of a contract prevents thecontract from becoming a bar is inapplicable.We find no merit to this contention forit is well established that only a contract reduced to writingand signedcan constitute abar.See for example,Newman-Crosby Steel Corporation,73 NLRB 513.5In view of our finding hereinafter that the contract is no bar, we need not considerthe alternative contention of the Petitioner that the contract is a "members only"contractwhich cannot operate as a bar.General Electric X-Ray Corporation,67NLRB 997. SAMUEL STAMPING AND ENAMELING COMPANY637hours.Furthermore, Johnstone had participatedin someof the nego-tiations which led to the execution of the contract on August 12,1951,and was awareof the circulation of handbills at the, Employer'splant by the Petitioner. In view of these facts, when Johnstone wasinformed by the telegraph operator that the telegram was from thePetitioner, it is reasonable to believe that he was aware of the natureof the telegram,7 and was under an obligation to permit delivery of itbefore the contract with the Intervenor was signed.Accordingly, hislack of knowledge of the contents of the telegram may not be used tosupport an argument that the Employer was not notified of the Peti-tioner's claim of representation until the day after the contract wasexecuted.We find that the telegram of August 11 from the Petitionerconstituted effective notice of Petitioner's claim to representation onthat date, and that the contract executed the following day is not abar. 8A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.We find that all employees 9 at the Employer's Chattanooga,Tennessee, plant, including appliance testers, pattern and templetmakers, model makers, and plant clerical employees,10 but excludingoffice and clerical employees, salesmen, technical employees, profes-sional employees, guards," and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act .12[Text of Direction of Election omitted from publication in thisvolume.]' The Intervenormaintainsthat Johnstonedid not customarilyaccept messagesaddressedto Samuel,but only thoseaddressedto the CompanyThe record does not support thiscontention.Further, we note that Johnstone gave as hisreason for not listening to thecontentsof the telegram that he was in a hurry to take his family todinner and theoperatorhad stated it was a lengthy telegram.9SeeGroveton Papers Company,Inc. (Northumberland Branch),96NLRB 1369;Evan-Milling Company,94 NLRB 1127;cf.Snyder Engineering Corporation,90 NLRB 783.The Carborundum Company, 78NLRB 91, relied on by the Intervenor,is clearly distin-guishable.In that case,a letter wasaddressedto the plantmanager of the employer, inwhich the petitioner claimed recognition.The letterwas received at the plant on thesame day anew contract was executed by the employer and the intervenor, but, in the ordi-nary course of business,the letterwas not receivedby the plantmanager untilthe followinkday.TheBoard concludedthat the employer did not have actual knowledge of the peti-tioner's claim when it executedthe contract, and held the contract a bar. In the instantproceedingJohnstone, an agent of the Employerdesignatedto receivetelegrams afterthe Employer's working hours, had actual knowledge of a telegramfrom the CIO the daybefore thecontract was signedby the Employerand the Intervenor.The only reasonJohnstone did not have knowledgeof the contentsof the telegram was because of hisrefusalto allow theoperatorto read thetelegram to him.9 Included in the unitare the threepart-time watchmen who spend more than 50 per-cent of their time in production work.10 Included in this category are the timekeeper,stockroom clerk, and time checkers.11Excluded from the unit as guards are the four full-time watchmen.12The parties are in complete agreement concerning the appropriate unit, and theinclusion and exclusion in the various categories of employees therein.